Exhibit 10.2

 

CHANGE IN CONTROL AGREEMENT

 

AGREEMENT made as of this                day of                           , 2010
by and among Danvers Bancorp, Inc., a Delaware company (the “Company”), and its
subsidiary, Danversbank, a Massachusetts savings bank with its main office in
Danvers, Massachusetts (the “Bank”) (the Bank and the Company shall be
hereinafter collectively referred to as the “Employers”), and Paul E. Flynn (the
“Executive”).

 


1.                                       PURPOSE.  THE COMPANY CONSIDERS IT
ESSENTIAL TO THE BEST INTERESTS OF ITS STOCKHOLDERS TO PROMOTE AND PRESERVE THE
CONTINUOUS EMPLOYMENT OF KEY MANAGEMENT PERSONNEL.  THE BOARD OF DIRECTORS OF
THE COMPANY (THE “BOARD”) RECOGNIZES THAT, AS IS THE CASE WITH MANY
CORPORATIONS, THE POSSIBILITY OF A CHANGE IN CONTROL (AS DEFINED IN SECTION 2
HEREOF) EXISTS AND THAT SUCH POSSIBILITY, AND THE UNCERTAINTY AND QUESTIONS THAT
IT MAY RAISE AMONG MANAGEMENT, MAY RESULT IN THE DEPARTURE OR DISTRACTION OF KEY
MANAGEMENT PERSONNEL TO THE DETRIMENT OF THE COMPANY AND ITS STOCKHOLDERS. 
THEREFORE, THE BOARD HAS DETERMINED THAT APPROPRIATE STEPS SHOULD BE TAKEN TO
REINFORCE AND ENCOURAGE THE CONTINUED ATTENTION AND DEDICATION OF MEMBERS OF THE
EMPLOYERS’ KEY MANAGEMENT, INCLUDING THE EXECUTIVE, TO THEIR ASSIGNED DUTIES
WITHOUT DISTRACTION IN THE FACE OF POTENTIALLY DISTURBING CIRCUMSTANCES ARISING
FROM THE POSSIBILITY OF A CHANGE IN CONTROL.  NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS CREATING AN EXPRESS OR IMPLIED CONTRACT OF EMPLOYMENT AND, EXCEPT
AS OTHERWISE AGREED IN WRITING BETWEEN THE EXECUTIVE AND THE EMPLOYERS, THE
EXECUTIVE SHALL NOT HAVE ANY RIGHT TO BE RETAINED IN THE EMPLOY OF THE
EMPLOYERS.


 


2.                                       CHANGE IN CONTROL.  A “CHANGE IN
CONTROL” SHALL BE DEEMED TO HAVE OCCURRED UPON THE OCCURRENCE OF ANY ONE OF THE
FOLLOWING EVENTS:


 


(A)                                  ANY “PERSON,” AS SUCH TERM IS USED IN
SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“ACT”) (OTHER THAN THE COMPANY, ANY OF ITS SUBSIDIARIES, OR ANY TRUSTEE,
FIDUCIARY OR OTHER PERSON OR ENTITY HOLDING SECURITIES UNDER ANY EMPLOYEE
BENEFIT PLAN OR TRUST OF THE COMPANY OR ANY OF ITS SUBSIDIARIES), TOGETHER WITH
ALL “AFFILIATES” AND “ASSOCIATES” (AS SUCH TERMS ARE DEFINED IN RULE 12B-2 UNDER
THE ACT) OF SUCH PERSON, SHALL BECOME THE “BENEFICIAL OWNER” (AS SUCH TERM IS
DEFINED IN RULE 13D-3 UNDER THE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF
THE COMPANY REPRESENTING 25 PERCENT OR MORE OF THE COMBINED VOTING POWER OF THE
COMPANY’S THEN OUTSTANDING SECURITIES HAVING THE RIGHT TO VOTE IN AN ELECTION OF
THE COMPANY’S BOARD OF DIRECTORS (“VOTING SECURITIES”) (IN SUCH CASE OTHER THAN
AS A RESULT OF AN ACQUISITION OF SECURITIES DIRECTLY FROM THE COMPANY); OR

 


(B)                                 PERSONS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE BOARD (THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON,
INCLUDING, WITHOUT LIMITATION, AS A RESULT OF A TENDER OFFER, PROXY CONTEST,
MERGER OR SIMILAR TRANSACTION, TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD,
PROVIDED THAT ANY PERSON BECOMING A DIRECTOR OF THE COMPANY SUBSEQUENT TO THE
DATE HEREOF SHALL BE CONSIDERED AN INCUMBENT DIRECTOR IF SUCH PERSON’S ELECTION
WAS APPROVED BY OR SUCH PERSON WAS NOMINATED FOR ELECTION BY EITHER (A) A VOTE
OF AT LEAST A MAJORITY OF THE INCUMBENT DIRECTORS OR (B) A VOTE OF AT LEAST A
MAJORITY OF THE INCUMBENT DIRECTORS WHO ARE MEMBERS OF A NOMINATING COMMITTEE
COMPRISED, IN THE MAJORITY, OF INCUMBENT DIRECTORS; BUT PROVIDED FURTHER, THAT
ANY SUCH PERSON WHOSE INITIAL ASSUMPTION OF OFFICE IS IN CONNECTION WITH AN
ACTUAL OR THREATENED

 

--------------------------------------------------------------------------------


 


ELECTION CONTEST RELATING TO THE ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS
OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON
BEHALF OF A PERSON OTHER THAN THE BOARD, INCLUDING BY REASON OF AGREEMENT
INTENDED TO AVOID OR SETTLE ANY SUCH ACTUAL OR THREATENED CONTEST OR
SOLICITATION, SHALL NOT BE CONSIDERED AN INCUMBENT DIRECTOR; OR


 


(C)                                  THE CONSUMMATION OF (A) ANY CONSOLIDATION
OR MERGER OF THE COMPANY WHERE THE STOCKHOLDERS OF THE COMPANY, IMMEDIATELY
PRIOR TO THE CONSOLIDATION OR MERGER, WOULD NOT, IMMEDIATELY AFTER THE
CONSOLIDATION OR MERGER, BENEFICIALLY OWN (AS SUCH TERM IS DEFINED IN RULE 13D-3
UNDER THE ACT), DIRECTLY OR INDIRECTLY, SHARES REPRESENTING IN THE AGGREGATE
MORE THAN 50 PERCENT OF THE VOTING SHARES OF THE COMPANY ISSUING CASH OR
SECURITIES IN THE CONSOLIDATION OR MERGER (OR OF ITS ULTIMATE PARENT
CORPORATION, IF ANY), OR (B) ANY SALE, LEASE, EXCHANGE OR OTHER TRANSFER (IN ONE
TRANSACTION OR A SERIES OF TRANSACTIONS CONTEMPLATED OR ARRANGED BY ANY PARTY AS
A SINGLE PLAN) OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY; OR


 


(D)                                 THE APPROVAL BY THE COMPANY’S STOCKHOLDERS
OF ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 25 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 25 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (a).

 


3.                                       TERMINATING EVENT.  A “TERMINATING
EVENT” SHALL MEAN ANY OF THE EVENTS PROVIDED IN THIS SECTION 3:


 


(A)                                  TERMINATION BY THE EMPLOYERS.  TERMINATION
BY THE EMPLOYERS OF THE EMPLOYMENT OF THE EXECUTIVE WITH THE EMPLOYERS FOR ANY
REASON OTHER THAN FOR CAUSE, DEATH OR DISABILITY.  FOR PURPOSES OF THIS
AGREEMENT, “CAUSE” SHALL MEAN:


 


(I)                                     CONDUCT BY THE EXECUTIVE CONSTITUTING A
MATERIAL ACT OF WILLFUL MISCONDUCT IN CONNECTION WITH THE PERFORMANCE OF HIS
DUTIES, INCLUDING, WITHOUT LIMITATION, MISAPPROPRIATION OF FUNDS OR PROPERTY OF
THE EMPLOYERS OTHER THAN THE OCCASIONAL, CUSTOMARY AND DE MINIMIS USE OF
EMPLOYERS’ PROPERTY FOR PERSONAL PURPOSES; OR


 


(II)                                  THE COMMISSION BY THE EXECUTIVE OF ANY
FELONY OR A MISDEMEANOR INVOLVING MORAL TURPITUDE, DECEIT, DISHONESTY OR FRAUD,
OR ANY CONDUCT BY THE EXECUTIVE THAT WOULD REASONABLY BE EXPECTED TO RESULT IN
MATERIAL INJURY TO THE EMPLOYERS IF HE WERE RETAINED IN HIS POSITION; OR

 

2

--------------------------------------------------------------------------------


 


(III)                               CONTINUED, WILLFUL AND DELIBERATE
NON-PERFORMANCE BY THE EXECUTIVE OF HIS DUTIES TO THE EMPLOYERS (OTHER THAN BY
REASON OF THE EXECUTIVE’S PHYSICAL OR MENTAL ILLNESS, INCAPACITY OR DISABILITY)
WHICH HAS CONTINUED FOR MORE THAN 30 DAYS FOLLOWING WRITTEN NOTICE OF SUCH
NON-PERFORMANCE FROM THE CHIEF EXECUTIVE OFFICER; OR


 


(IV)                              A VIOLATION BY THE EXECUTIVE OF THE EMPLOYERS’
EMPLOYMENT POLICIES WHICH HAS CONTINUED FOLLOWING WRITTEN NOTICE OF SUCH
VIOLATION FROM THE CHIEF EXECUTIVE OFFICER; OR


 


(V)                                 WILLFUL FAILURE TO COOPERATE WITH A BONA
FIDE INTERNAL INVESTIGATION OR AN INVESTIGATION BY REGULATORY OR LAW ENFORCEMENT
AUTHORITIES, AFTER BEING INSTRUCTED BY THE EMPLOYERS TO COOPERATE, OR THE
WILLFUL DESTRUCTION OR FAILURE TO PRESERVE DOCUMENTS OR OTHER MATERIALS KNOWN TO
BE RELEVANT TO SUCH INVESTIGATION OR THE WILLFUL INDUCEMENT OF OTHERS TO FAIL TO
COOPERATE OR TO PRODUCE DOCUMENTS OR OTHER MATERIALS; OR


 


(VI)                              REMOVAL OR PROHIBITION OF THE EXECUTIVE FROM
PARTICIPATING IN THE CONDUCT OF THE EMPLOYERS’ AFFAIRS BY ORDER ISSUED UNDER
APPLICABLE LAW AND REGULATIONS BY A FEDERAL OR STATE BANKING AGENCY HAVING
AUTHORITY OVER THE EMPLOYERS.


 

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive being an employee of any direct
or indirect successor to the business or assets of the Company, rather than
continuing as an employee of the Company following a Change in Control.  For
purposes of clauses (i), (iii) and (v) hereof, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive without reasonable belief that the Executive’s act, or failure
to act, was in the best interests of the Employers.  For purposes hereof, the
Executive will be considered “Disabled” if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from his duties to the Employers on a full-time basis for 180 calendar
days in the aggregate in any 12-month period.

 


(B)                                 TERMINATION BY THE EXECUTIVE FOR GOOD
REASON.  TERMINATION BY THE EXECUTIVE OF THE EXECUTIVE’S EMPLOYMENT WITH THE
EMPLOYERS FOR GOOD REASON.  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL
MEAN THAT THE EXECUTIVE HAS COMPLIED WITH THE “GOOD REASON PROCESS” (HEREINAFTER
DEFINED) FOLLOWING THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 


(I)                                     A MATERIAL DIMINUTION, NOT CONSENTED TO
BY THE EXECUTIVE, IN THE EXECUTIVE’S RESPONSIBILITIES, AUTHORITIES OR DUTIES,
FROM THE RESPONSIBILITIES, AUTHORITIES OR DUTIES EXERCISED BY THE EXECUTIVE
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL; OR


 


(II)                                  A MATERIAL DIMINUTION IN THE EXECUTIVE’S
ANNUAL BASE SALARY AS IN EFFECT ON THE DATE HEREOF OR AS THE SAME MAY BE
INCREASED FROM TIME TO TIME HEREAFTER EXCEPT FOR ACROSS-THE-BOARD REDUCTIONS
SIMILARLY AFFECTING ALL OR SUBSTANTIALLY ALL MANAGEMENT EMPLOYEES; OR


 


(III)                               THE RELOCATION OF THE EMPLOYERS’ OFFICES AT
WHICH THE EXECUTIVE IS PRINCIPALLY EMPLOYED IMMEDIATELY PRIOR TO THE DATE OF A
CHANGE IN CONTROL (THE “CURRENT OFFICES”) TO ANY OTHER LOCATION MORE THAN 50
MILES FROM THE CURRENT OFFICES, OR THE

 

3

--------------------------------------------------------------------------------


 


REQUIREMENT BY THE EMPLOYERS FOR THE EXECUTIVE TO BE BASED AT A LOCATION MORE
THAN 50 MILES FROM THE CURRENT OFFICES, EXCEPT FOR REQUIRED TRAVEL ON THE
EMPLOYERS’ BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT WITH THE EXECUTIVE’S
BUSINESS TRAVEL OBLIGATIONS IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL; OR


 


(IV)                              THE MATERIAL BREACH OF THIS AGREEMENT BY THE
EMPLOYERS.


 

“Good Reason Process” shall mean that (i) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Employers in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (iii) the
Executive cooperates in good faith with the Employers’ efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Executive terminates his employment within 60
days after the end of the Cure Period.  If the Employers cure the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 


4.                                       CHANGE IN CONTROL PAYMENT.  IN THE
EVENT A TERMINATING EVENT OCCURS WITHIN 12 MONTHS AFTER A CHANGE IN CONTROL, THE
FOLLOWING SHALL OCCUR:


 


(A)                                  THE EMPLOYERS SHALL PAY TO THE EXECUTIVE AN
AMOUNT EQUAL TO THE SUM OF (I) THE EXECUTIVE’S ANNUAL BASE SALARY IN EFFECT
IMMEDIATELY PRIOR TO THE TERMINATING EVENT (OR THE EXECUTIVE’S ANNUAL BASE
SALARY IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, IF HIGHER) AND
(II) THE GREATER OF EXECUTIVE’S TARGET CASH BONUS FOR THE YEAR OF TERMINATION OR
THE EXECUTIVE’S HIGHEST CASH BONUS EARNED IN THE THREE YEARS PRECEDING THE
CHANGE IN CONTROL, PAYABLE IN ONE LUMP-SUM PAYMENT NO LATER THAN THREE DAYS
FOLLOWING THE DATE OF TERMINATION; AND


 


(B)                                 SUBJECT TO THE EXECUTIVE’S COPAYMENT OF
PREMIUM AMOUNTS AT THE ACTIVE EMPLOYEES’ RATE, THE EXECUTIVE SHALL CONTINUE TO
PARTICIPATE IN THE EMPLOYERS’ GROUP HEALTH, DENTAL AND VISION PROGRAM FOR 12
MONTHS; PROVIDED, HOWEVER, THAT THE CONTINUATION OF HEALTH BENEFITS UNDER THIS
SECTION SHALL REDUCE AND COUNT AGAINST THE EXECUTIVE’S RIGHTS UNDER THE
CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”).


 


(C)                                  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, IF AT THE TIME OF THE EXECUTIVE’S SEPARATION FROM SERVICE
WITHIN THE MEANING OF SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), THE EXECUTIVE IS CONSIDERED A “SPECIFIED EMPLOYEE” WITHIN
THE MEANING OF SECTION 409A(A)(2)(B)(I) OF THE CODE, AND IF ANY PAYMENT OR
BENEFIT THAT THE EXECUTIVE BECOMES ENTITLED TO UNDER THIS AGREEMENT IS
CONSIDERED DEFERRED COMPENSATION SUBJECT TO INTEREST, PENALTIES AND ADDITIONAL
TAX IMPOSED PURSUANT TO SECTION 409A(A) OF THE CODE AS A RESULT OF THE
APPLICATION OF SECTION 409A(A)(2)(B)(I) OF THE CODE, THEN NO SUCH PAYMENT SHALL
BE PAYABLE OR BENEFIT SHALL BE PROVIDED PRIOR TO THE DATE THAT IS THE EARLIER OF
(I) SIX MONTHS AND ONE DAY AFTER THE EXECUTIVE’S SEPARATION FROM SERVICE, OR
(II) THE EXECUTIVE’S DEATH.  THE PARTIES INTEND THAT THIS AGREEMENT WILL BE
ADMINISTERED IN ACCORDANCE WITH SECTION 409A OF THE CODE.  THE PARTIES AGREE
THAT THIS AGREEMENT MAY BE AMENDED, AS REASONABLY REQUESTED BY EITHER PARTY, AND
AS MAY BE NECESSARY TO FULLY COMPLY WITH SECTION 409A OF THE CODE AND ALL
RELATED RULES AND REGULATIONS IN ORDER TO PRESERVE THE PAYMENTS AND BENEFITS
PROVIDED HEREUNDER WITHOUT ADDITIONAL COST TO EITHER PARTY.  NOTWITHSTANDING
ANYTHING IN THIS

 

4

--------------------------------------------------------------------------------


 


AGREEMENT TO THE CONTRARY, TO THE EXTENT THAT ANY PAYMENT OR BENEFIT DESCRIBED
IN THIS AGREEMENT CONSTITUTES “NON-QUALIFIED DEFERRED COMPENSATION” UNDER
SECTION 409A OF THE CODE, AND TO THE EXTENT THAT SUCH PAYMENT OR BENEFIT IS
PAYABLE UPON THE EXECUTIVE’S TERMINATION OF EMPLOYMENT, THEN SUCH PAYMENTS OR
BENEFITS SHALL ONLY BE PAYABLE UPON THE EXECUTIVE’S “SEPARATION FROM SERVICE.” 
THE TERM “SEPARATION FROM SERVICE” SHALL MEAN THE EXECUTIVE’S “SEPARATION FROM
SERVICE” FROM THE BANK OR THE COMPANY, AN AFFILIATE OF THE BANK OR THE COMPANY
OR A SUCCESSOR ENTITY WITHIN THE MEANING SET FORTH IN SECTION 409A OF THE CODE,
DETERMINED IN ACCORDANCE WITH THE PRESUMPTIONS SET FORTH IN TREASURY REGULATION
SECTION 1.409A-1(H).  THE EMPLOYERS MAKE NO REPRESENTATION OR WARRANTY AND SHALL
HAVE NO LIABILITY TO THE EXECUTIVE OR ANY OTHER PERSON IF ANY PROVISIONS OF THIS
AGREEMENT ARE DETERMINED TO CONSTITUTE DEFERRED COMPENSATION SUBJECT TO
SECTION 409A OF THE CODE BUT DO NOT SATISFY AN EXEMPTION FROM, OR THE CONDITIONS
OF, SUCH SECTION.


 


5.                                       ADDITIONAL LIMITATION.   ANYTHING IN
THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT THAT ANY
COMPENSATION, PAYMENT OR DISTRIBUTION BY THE EMPLOYERS TO OR FOR THE BENEFIT OF
THE EXECUTIVE, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT
TO THE TERMS OF THIS AGREEMENT OR OTHERWISE (THE “SEVERANCE PAYMENTS”), WOULD BE
SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE, THEN THE BENEFITS
PAYABLE UNDER THIS AGREEMENT SHALL BE REDUCED (BUT NOT BELOW ZERO) TO THE EXTENT
NECESSARY SO THAT THE MAXIMUM SEVERANCE PAYMENTS SHALL NOT EXCEED THE THRESHOLD
AMOUNT.  TO THE EXTENT THAT THERE IS MORE THAN ONE METHOD OF REDUCING THE
PAYMENTS TO BRING THEM WITHIN THE THRESHOLD AMOUNT, THE SEVERANCE PAYMENTS SHALL
BE REDUCED IN THE FOLLOWING ORDER:  (1) CASH PAYMENTS NOT SUBJECT TO
SECTION 409A OF THE CODE; (2) CASH PAYMENTS SUBJECT TO SECTION 409A OF THE CODE;
(3) EQUITY-BASED PAYMENTS AND ACCELERATION; AND (4) NON-CASH FORMS OF BENEFITS. 
TO THE EXTENT ANY PAYMENT IS TO BE MADE OVER TIME (E.G., IN INSTALLMENTS, ETC.),
THEN THE PAYMENTS SHALL BE REDUCED IN REVERSE CHRONOLOGICAL ORDER.


 

For the purposes of this Section 5, “Threshold Amount” shall mean three times
the Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.


 


6.                                       TERM.  THIS AGREEMENT SHALL TAKE EFFECT
ON THE DATE FIRST SET FORTH ABOVE AND SHALL TERMINATE UPON THE EARLIEST OF
(A) THE TERMINATION BY THE EMPLOYERS OF THE EMPLOYMENT OF THE EXECUTIVE FOR
CAUSE OR THE FAILURE BY THE EXECUTIVE TO PERFORM HIS FULL-TIME DUTIES WITH THE
EMPLOYERS BY REASON OF HIS DEATH OR DISABILITY, (B) THE RESIGNATION OR
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON PRIOR TO A CHANGE IN
CONTROL, (C) THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE EMPLOYERS
AFTER A CHANGE IN CONTROL FOR ANY REASON OTHER THAN THE OCCURRENCE OF A
TERMINATING EVENT, OR (D) THE DATE WHICH IS 12 MONTHS AFTER A CHANGE IN CONTROL.


 


7.                                       WITHHOLDING.  ALL PAYMENTS MADE BY THE
EMPLOYERS UNDER THIS AGREEMENT SHALL BE NET OF ANY TAX OR OTHER AMOUNTS REQUIRED
TO BE WITHHELD BY THE EMPLOYERS UNDER APPLICABLE LAW.

 

5

--------------------------------------------------------------------------------


 


8.                                       NOTICE AND DATE OF TERMINATION.


 


(A)                                  NOTICE OF TERMINATION.  AFTER A CHANGE IN
CONTROL AND DURING THE TERM OF THIS AGREEMENT, ANY PURPORTED TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT (OTHER THAN BY REASON OF DEATH) SHALL BE COMMUNICATED BY
WRITTEN NOTICE OF TERMINATION FROM ONE PARTY HERETO TO THE OTHER PARTY HERETO IN
ACCORDANCE WITH THIS SECTION 8.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC TERMINATION
PROVISION IN THIS AGREEMENT RELIED UPON AND THE DATE OF TERMINATION.


 


(B)                                 DATE OF TERMINATION.  “DATE OF TERMINATION,”
WITH RESPECT TO ANY PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT AFTER A
CHANGE IN CONTROL AND DURING THE TERM OF THIS AGREEMENT, SHALL MEAN THE DATE
SPECIFIED IN THE NOTICE OF TERMINATION.  IN THE CASE OF A TERMINATION BY THE
EMPLOYERS OTHER THAN A TERMINATION FOR CAUSE (WHICH MAY BE EFFECTIVE
IMMEDIATELY), THE DATE OF TERMINATION SHALL NOT BE LESS THAN 30 DAYS AFTER THE
NOTICE OF TERMINATION IS GIVEN.  IN THE CASE OF A TERMINATION BY THE EXECUTIVE,
THE DATE OF TERMINATION SHALL NOT BE LESS THAN 30 DAYS FROM THE DATE SUCH NOTICE
OF TERMINATION IS GIVEN.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE
EXECUTIVE GIVES A NOTICE OF TERMINATION TO THE EMPLOYERS, THE EMPLOYERS MAY
UNILATERALLY ACCELERATE THE DATE OF TERMINATION AND SUCH ACCELERATION SHALL NOT
RESULT IN A TERMINATION BY THE EMPLOYERS FOR PURPOSES OF THIS AGREEMENT.


 


9.                                       NO MITIGATION.  THE EMPLOYERS AGREE
THAT, IF THE EXECUTIVE’S EMPLOYMENT BY THE EMPLOYERS IS TERMINATED DURING THE
TERM OF THIS AGREEMENT, THE EXECUTIVE IS NOT REQUIRED TO SEEK OTHER EMPLOYMENT
OR TO ATTEMPT IN ANY WAY TO REDUCE ANY AMOUNTS PAYABLE TO THE EXECUTIVE BY THE
EMPLOYERS PURSUANT TO SECTION 4 HEREOF.  FURTHER, THE AMOUNT OF ANY PAYMENT
PROVIDED FOR IN THIS AGREEMENT SHALL NOT BE REDUCED BY ANY COMPENSATION EARNED
BY THE EXECUTIVE AS THE RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER, BY RETIREMENT
BENEFITS, BY OFFSET AGAINST ANY AMOUNT CLAIMED TO BE OWED BY THE EXECUTIVE TO
THE EMPLOYERS OR OTHERWISE.


 


10.                                 ARBITRATION OF DISPUTES.  ANY CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH THEREOF OR
OTHERWISE ARISING OUT OF THE EXECUTIVE’S EMPLOYMENT OR THE TERMINATION OF THAT
EMPLOYMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS OF UNLAWFUL EMPLOYMENT
DISCRIMINATION WHETHER BASED ON AGE OR OTHERWISE) SHALL, TO THE FULLEST EXTENT
PERMITTED BY LAW, BE SETTLED BY ARBITRATION IN ANY FORUM AND FORM AGREED UPON BY
THE PARTIES OR, IN THE ABSENCE OF SUCH AN AGREEMENT, UNDER THE AUSPICES OF THE
AMERICAN ARBITRATION ASSOCIATION (“AAA”) IN BOSTON, MASSACHUSETTS IN ACCORDANCE
WITH THE EMPLOYMENT DISPUTE RESOLUTION RULES OF THE AAA, INCLUDING, BUT NOT
LIMITED TO, THE RULES AND PROCEDURES APPLICABLE TO THE SELECTION OF
ARBITRATORS.  IN THE EVENT THAT ANY PERSON OR ENTITY OTHER THAN THE EXECUTIVE OR
THE EMPLOYERS MAY BE A PARTY WITH REGARD TO ANY SUCH CONTROVERSY OR CLAIM, SUCH
CONTROVERSY OR CLAIM SHALL BE SUBMITTED TO ARBITRATION SUBJECT TO SUCH OTHER
PERSON OR ENTITY’S AGREEMENT.  JUDGMENT UPON THE AWARD RENDERED BY THE
ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  THIS
SECTION 10 SHALL BE SPECIFICALLY ENFORCEABLE. NOTWITHSTANDING THE FOREGOING,
THIS SECTION 10 SHALL NOT PRECLUDE EITHER PARTY FROM PURSUING A COURT ACTION FOR
THE SOLE PURPOSE OF OBTAINING A TEMPORARY RESTRAINING ORDER OR A PRELIMINARY
INJUNCTION IN CIRCUMSTANCES IN WHICH SUCH RELIEF IS APPROPRIATE; PROVIDED THAT
ANY OTHER RELIEF SHALL BE PURSUED THROUGH AN ARBITRATION PROCEEDING PURSUANT TO
THIS SECTION 10.

 

6

--------------------------------------------------------------------------------


 


11.                                 CONSENT TO JURISDICTION.  TO THE EXTENT THAT
ANY COURT ACTION IS PERMITTED CONSISTENT WITH OR TO ENFORCE SECTION 10 OF THIS
AGREEMENT, THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF THE SUPERIOR COURT
OF THE COMMONWEALTH OF MASSACHUSETTS AND THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MASSACHUSETTS.  ACCORDINGLY, WITH RESPECT TO ANY SUCH COURT
ACTION, THE EXECUTIVE (A) SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS;
(B) CONSENTS TO SERVICE OF PROCESS; AND (C) WAIVES ANY OTHER REQUIREMENT
(WHETHER IMPOSED BY STATUTE, RULE OF COURT, OR OTHERWISE) WITH RESPECT TO
PERSONAL JURISDICTION OR SERVICE OF PROCESS.


 


12.                                 INTEGRATION.  THIS AGREEMENT CONSTITUTES THE
ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES IN ALL RESPECTS ALL PRIOR AGREEMENTS BETWEEN THE PARTIES
CONCERNING SUCH SUBJECT MATTER.


 


13.                                 SUCCESSOR TO THE EXECUTIVE.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.  IN THE EVENT OF THE EXECUTIVE’S DEATH AFTER A TERMINATING EVENT BUT
PRIOR TO THE COMPLETION BY THE EMPLOYERS OF ALL PAYMENTS DUE HIM UNDER SECTION 4
OF THIS AGREEMENT, THE EMPLOYERS SHALL CONTINUE SUCH PAYMENTS TO THE EXECUTIVE’S
BENEFICIARY DESIGNATED IN WRITING TO THE EMPLOYERS PRIOR TO HIS DEATH (OR TO HIS
ESTATE, IF THE EXECUTIVE FAILS TO MAKE SUCH DESIGNATION).


 


14.                                 ENFORCEABILITY.  IF ANY PORTION OR PROVISION
OF THIS AGREEMENT SHALL TO ANY EXTENT BE DECLARED ILLEGAL OR UNENFORCEABLE BY A
COURT OF COMPETENT JURISDICTION, THEN THE REMAINDER OF THIS AGREEMENT, OR THE
APPLICATION OF SUCH PORTION OR PROVISION IN CIRCUMSTANCES OTHER THAN THOSE AS TO
WHICH IT IS SO DECLARED ILLEGAL OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY,
AND EACH PORTION AND PROVISION OF THIS AGREEMENT SHALL BE VALID AND ENFORCEABLE
TO THE FULLEST EXTENT PERMITTED BY LAW.


 


15.                                 WAIVER.  NO WAIVER OF ANY PROVISION HEREOF
SHALL BE EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY THE WAIVING PARTY.  THE
FAILURE OF ANY PARTY TO REQUIRE THE PERFORMANCE OF ANY TERM OR OBLIGATION OF
THIS AGREEMENT, OR THE WAIVER BY ANY PARTY OF ANY BREACH OF THIS AGREEMENT,
SHALL NOT PREVENT ANY SUBSEQUENT ENFORCEMENT OF SUCH TERM OR OBLIGATION OR BE
DEEMED A WAIVER OF ANY SUBSEQUENT BREACH.


 


16.                                 NOTICES.  ANY NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS PROVIDED FOR BY THIS AGREEMENT SHALL BE SUFFICIENT IF IN
WRITING AND DELIVERED IN PERSON OR SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE EXECUTIVE AT THE LAST ADDRESS THE EXECUTIVE HAS FILED IN WRITING
WITH THE EMPLOYERS, OR TO THE EMPLOYERS AT ITS MAIN OFFICE, ATTENTION OF THE
BOARD OF DIRECTORS.


 


17.                                 AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT SIGNED BY THE EXECUTIVE AND BY DULY
AUTHORIZED REPRESENTATIVES OF THE EMPLOYERS.


 


18.                                 EFFECT ON OTHER PLANS.  AN ELECTION BY THE
EXECUTIVE TO RESIGN AFTER A CHANGE IN CONTROL UNDER THE PROVISIONS OF THIS
AGREEMENT SHALL NOT BE DEEMED A VOLUNTARY TERMINATION OF EMPLOYMENT BY THE
EXECUTIVE FOR THE PURPOSE OF INTERPRETING THE PROVISIONS OF ANY OF THE
EMPLOYERS’ BENEFIT PLANS, PROGRAMS OR POLICIES.  NOTHING IN THIS AGREEMENT SHALL
BE CONSTRUED TO LIMIT THE RIGHTS OF THE EXECUTIVE UNDER THE EMPLOYERS’ BENEFIT
PLANS, PROGRAMS OR POLICIES EXCEPT

 

7

--------------------------------------------------------------------------------


 


AS OTHERWISE PROVIDED IN SECTION 5 HEREOF, AND EXCEPT THAT THE EXECUTIVE SHALL
HAVE NO RIGHTS TO ANY SEVERANCE BENEFITS UNDER ANY COMPANY OR BANK SEVERANCE PAY
PLAN.  IN THE EVENT THAT THE EXECUTIVE IS PARTY TO AN EMPLOYMENT AGREEMENT WITH
THE EMPLOYERS PROVIDING FOR CHANGE IN CONTROL PAYMENTS OR BENEFITS, THE
EXECUTIVE SHALL RECEIVE THE BENEFITS UNDER ONLY ONE AGREEMENT, WHICH SHALL BE
THE AGREEMENT PURSUANT TO WHICH THE EXECUTIVE WOULD RECEIVE THE GREATEST
AGGREGATE AMOUNT (CALCULATED ON AN AFTER-TAX BASIS).


 


19.                                 GOVERNING LAW.  THIS IS A MASSACHUSETTS
CONTRACT AND SHALL BE CONSTRUED UNDER AND BE GOVERNED IN ALL RESPECTS BY THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES OF SUCH COMMONWEALTH.  WITH RESPECT TO ANY DISPUTES
CONCERNING FEDERAL LAW, SUCH DISPUTES SHALL BE DETERMINED IN ACCORDANCE WITH THE
LAW AS IT WOULD BE INTERPRETED AND APPLIED BY THE UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT.


 


20.                                 SUCCESSORS TO COMPANY.  THE COMPANY SHALL
REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR
ASSETS OF THE COMPANY TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN
THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO
PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE.  FAILURE OF THE COMPANY TO OBTAIN
AN ASSUMPTION OF THIS AGREEMENT AT OR PRIOR TO THE EFFECTIVENESS OF ANY
SUCCESSION SHALL BE A BREACH OF THIS AGREEMENT AND SHALL CONSTITUTE GOOD REASON
IF THE EXECUTIVE ELECTS TO TERMINATE EMPLOYMENT.


 


21.                                 GENDER NEUTRAL.  WHEREVER USED HEREIN, A
PRONOUN IN THE MASCULINE GENDER SHALL BE CONSIDERED AS INCLUDING THE FEMININE
GENDER UNLESS THE CONTEXT CLEARLY INDICATES OTHERWISE.


 


22.                                 ALLOCATION OF OBLIGATIONS BETWEEN
EMPLOYERS.  THE OBLIGATIONS OF THE EMPLOYERS UNDER THIS AGREEMENT ARE INTENDED
TO BE THE JOINT AND SEVERAL OBLIGATIONS OF THE BANK AND THE COMPANY, AND THE
EMPLOYERS SHALL, AS BETWEEN THEMSELVES, ALLOCATE THESE OBLIGATIONS IN A MANNER
AGREED UPON BY THEM.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer, and by the Executive, as of the date
first above written.

 

 

DANVERS BANCORP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DANVERSBANK

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Paul E. Flynn

 

9

--------------------------------------------------------------------------------

 